Citation Nr: 0831321	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 1974 RO rating decision that denied service connection 
for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

As an additional preliminary matter, the veteran through 
February 2007 correspondence raised the issue of entitlement 
to service connection for a psychiatric disorder, claimed as 
post-traumatic stress disorder (PTSD) and/or depression, and 
including as secondary to a service-connected lumbar spine 
disorder. This issue has not been appealed to the Board, or 
adjudicated by the RO in the first instance. Thus, the claim 
is referred to the RO for appropriate development and 
consideration.


FINDING OF FACT

There is no basis upon which to establish that any of the 
correct facts as they were known at the time were not before 
the RO, or that the RO ignored or incorrectly applied the 
relevant statutory and regulatory provisions, resulting in an 
error that would have manifestly changed the outcome of the 
June 1974 rating decision.


CONCLUSION OF LAW

The RO's June 1974 rating decision to the extent that it 
denied service connection for coronary artery disease was not 
clearly and unmistakably erroneous. 38 U.S.C.A.§ 5109A(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.105(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of  
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 
In this instance there was no legal obligation on VA's part 
to provide the appellant with notice or assistance for 
purposes of development of this claim. The Court has held 
that the provisions of the VCAA do not apply to CUE claims, 
irrespective of whether the decision in question was issued 
by the RO or Board. See Parker v. Principi, 15 Vet. App. 407 
(2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc). See also 38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.105(a) (2007). It warrants 
mention, however, that the RO provided March 2006 
correspondence to the veteran informing him of the 
opportunity to provide additional evidence and information in 
support of this claim.

Analysis of the Claim

Previous RO decisions that were not timely appealed are final 
and binding on the veteran based on the evidence then of 
record and generally will be accepted as correct in the 
absence of CUE. The prior decision will be reversed or 
amended only where the evidence establishes this error. See 
38 U.S.C.A. § 5109A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.105(a) (2007).

CUE is defined as a very specific and rare kind of error. 
"It is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Thus, 
even where the premise of error    is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable." See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993). 

The Court has indicated that a three-pronged test is used to 
determine whether CUE was in a prior decision: (1) it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

In order for an alleged error to constitute CUE it must have 
consisted of an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts, not merely misinterpretation of the facts. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). A claim 
of CUE on the basis that the previous adjudication at issue 
"improperly weighed and evaluated the evidence" does not 
satisfy the stringent legal requirements for CUE. See Fugo, 6 
Vet. App. at 43. 
 
A breach of VA's duty to notify and assist likewise does not 
constitute CUE. See Crippen v. Brown, 9 Vet. App. 412, 418 
(1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994). 
This includes situations when the RO is alleged to have 
breached the duty to assist a veteran in obtaining relevant 
service medical records that may render a prior rating 
decision non-final, or another kind of "grave procedural 
error" ostensibly has occurred. Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 
188 F.3d 1327, 1334 (Fed Cir. 1999)). 

However, the failure to apply a relevant law or regulation is 
an appropriate subject for a claim of CUE. See Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson 
v. Brown, 5 Vet. App. 430, 433 (1993).

At the time of the June 1974 rating decision, the law 
pertaining to service connection was essentially the same as 
that which currently applies. Service connection may be 
granted for any current disability that is the result of a 
disease contracted or an injury sustained while on active 
duty service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007). Certain disorders recognized as 
diseases of a chronic nature, such as cardiovascular-renal 
disease, and including hypertension, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007). See also 38 U.S.C.A. §§ 301, 310, 312, 
313 (1971); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1974).

The June 1974 rating decision granted a claim for entitlement 
to a nonservice-connected pension benefits based on a 60 
percent level of disability assignable for coronary heart 
disease. The decision indicated that coronary heart disease 
was a nonservice-connected disorder. Other previously 
service-connected disabilities of lumbosacral strain rated at 
10 percent, and malaria rated noncompensable were listed for 
which the assigned evaluations had not changed. The veteran 
did not appeal this decision following notification that 
month, and the decision therefore became final and binding on 
the merits. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.104(a) (2007).  

The veteran alleges there was CUE in the RO's decision to the 
extent that it denied entitlement to service-connected 
disability compensation for coronary artery disease. He 
contends the RO then failed to implement the regulations 
under which hypertension as a form of cardiovascular disease 
may be presumed incurred in service if sufficiently 
manifested within one-year of separation. The veteran 
requests consideration of the evidence delineating the extent 
of post-service hypertension, particularly a November 1969 VA 
examination report from one month following his separation.

The June 1974 decision constituted a denial of service 
connection for coronary heart disease, as well as granting 
entitlement to nonservice-connected pension benefits. The RO 
considered as a claim for pension the veteran's 
representative's February 15, 1974 correspondence requesting 
non-specific benefits based upon service and accompanied by 
several physicians' statements on treatment for 
cardiovascular disease. As was also applicable then, a claim 
for pension may be considered one for compensation. 38 C.F.R. 
§ 3.151(a). The rating decision further denoted coronary 
heart disease as being nonservice-connected.  

The Board finds that there is no indication of an error 
committed by the RO in denying service connection based on 
either the applicable law, or the evidence of record at the 
time of this decision. 
The veteran's service treatment history is absent evaluation 
or treatment for hypertension or other symptoms of a 
cardiovascular disorder.

On a November 1969 VA examination evaluation of the 
cardiovascular system revealed an occasional third heart 
sound. Blood pressure readings consisted of 140 (systolic) / 
90 (diastolic) sitting, 140 / 90 recumbent, 130 / 90 
standing, 140 / 80 sitting after exercise, and 120 / 80 two 
minutes after exercise. There was no diagnosis of a 
cardiovascular disorder.  

A December 1973 statement from a private physician indicates 
treatment of the veteran since October 1973 for 
arteriosclerotic cardiovascular disease with acute coronary 
insufficiency, improved. 

A January 1974 letter from another physician states a history 
of "heart disease from malaria" and previous luetic 
cardiovascular disease. An examination indicated a grade II 
pulmonic systolic soft blowing murmur not transmitted, and 
one premature ventricular contraction every 10-12 beats, 
physically otherwise normal. 

The report of a May 1974 VA examination indicated complaints 
of an irregular heart beat and chest pains. An evaluation 
revealed irregular pulse, point of maximal impulse (PMI) 
diffuse and ill-sustained, and no significant murmurs. 
Peripheral pulses were all palpable but of low amplitude. 
Blood readings were 130 / 74 sitting, 130 / 74 recumbent, and 
130 / 74 standing. The diagnosis was chest pain of unknown 
etiology, rule out cardiomyopathy. 

A report of a private physician later that month documented 
blood pressure readings taken on three separate days of 110 / 
70, 116 / 80, and 118 / 58.   

The determination that the service connection for a 
cardiovascular disorder was not warranted correctly applied 
the provisions for presumptive service connection given that 
hypertension did not actually develop to a compensable degree 
within the one year time limit. The prior version of 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1974) for hypertensive 
vascular disease (essential arterial hypertension) required 
for assignment of a minimum 10 percent rating diastolic 
pressure consistently 100 or more. This requirement was not 
met based upon the November 1969 VA examination. Subsequent 
medical records also demonstrate a notable improvement of 
blood pressure readings and do not provide a confirmed 
diagnosis of hypertension. Hence, there was no basis for 
presumptive service connection.

There is no further indication that coronary artery disease 
or a related disability developed due to the veteran's 
service. The January 1974 statement of a treating physician 
indicated a history of heart disease attributable to malaria, 
the latter of which was a service-connected disability. 
However, a May 1974 VA examination stated the etiology of a 
heart disorder was unknown and followed the examiner's 
opportunity to review the existing record. The decision of 
the RO not to grant service connection on these facts clearly 
involved the discretion of the adjudicator in weighing the 
medical evidence, a matter that does not provide the basis 
for a finding of CUE. See Fugo, 6 Vet. App. at 44; Russell, 3 
Vet. App. at 313-14.

In summary, the RO's June 1974 rating decision denying 
service connection for coronary artery disease did not set 
forth a flawed or erroneous interpretation of the applicable 
law, to include that pertaining to presumptive service 
connection for cardiovascular-renal disease. There was no 
undebatable error committed in issuing this decision. The 
claim for CUE is therefore denied.  


ORDER

The June 1974 RO rating decision which denied service 
connection for coronary artery disease is not clearly and 
unmistakably erroneous.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


